Citation Nr: 1030469	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-19 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee meniscectomy.

2.  Entitlement to a separate compensable evaluation for a right 
knee surgical scar, residual of a meniscectomy

3.  Entitlement to an evaluation in excess of 10 percent for left 
knee arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from October 1941 to September 
1945.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Tiger Team 
at the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted an increased evaluation of 30 
percent for residuals of a right knee meniscectomy and 10 percent 
for left knee arthralgia.  Thereafter, the appellant's claims 
folder was returned to his local RO in Detroit, Michigan.  
Although the February 2007 rating decision partially granted the 
appellant's claims, the Court has held that a "decision awarding 
a higher rating, but less than the maximum available benefit . . 
. does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in June 2009, and 
remanded for further development.   For the reasons discussed 
below, the Board finds that the RO substantially complied with 
the mandates of the June 2009 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

The inextricably intertwined issue of entitlement to a separate 
compensable evaluation for a right knee surgical scar, residual 
of a meniscectomy, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  In this 
regard, the Board notes that, under normal circumstances, piece-
meal adjudication of a matter, such as the Veteran's increased 
rating claim relative to service-connected residuals of a right 
knee meniscectomy, is to be avoided.  See Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where 
the facts underlying separate claims are "intimately connected," 
the interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together].  See 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should not 
be subject to piecemeal decision-making or appellate litigation).  
However, due to the extenuating circumstances of this case as 
outlined in the Remand below, and to avoid undue delay to the 
Veteran in appellate consideration of that portion of the claim 
that has been sufficiently developed for Board adjudication, the 
inextricably intertwined issue of entitlement to a separate 
compensable evaluation for a right knee surgical scar, residual 
of a meniscectomy, is REMANDED as outlined below.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service-connected right knee disability has 
been manifested by severe recurrent subluxation and instability, 
pain, crepitus, deformity and tenderness.  

2.  The appellant's service-connected right knee disability has 
been manifested by arthritis resulting in a range of motion of no 
less than 10 degrees extension and 110 degrees flexion, with an 
additional loss of 10 degrees of flexion due to pain.

3.  The appellant's service-connected left knee disability has 
been manifested by a range of motion of no less than 120 degrees 
flexion and normal extension, with no significant additional loss 
of range of motion due to pain, repetitive use, weakness, 
excessive fatigability, lack of endurance, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent 
for right knee instability, residual of a meniscectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, 5263 (2009).

2.  The criteria for a separate disability rating of 10 percent 
for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2009).

3. The criteria for a disability rating greater than 10 percent 
for arthralgia of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5020, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a letter 
dated in November 2006 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman at 490.  The Court observes the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses 
on VCAA notice requirements in an increased rating case.  
However, the case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009).  Hence, it need not be further discussed in this 
decision.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.  The June 2009 Board remand directed 
the RO to obtain the appellant's VA treatment records from the VA 
outpatient clinic in Toledo, Ohio, or any other VA facility where 
the appellant received treatment for his service-connected right 
and left knee disabilities.  The claims folder contains VA 
treatment records from the Toledo, Ohio, facility from November 
2005 to July 2009, and there is no indication the appellant has 
received treatment at any other VA facility.  Therefore, the 
Board finds that there has been substantial compliance with the 
June 2009 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 
11 Vet. App. at 271.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
December 2006 and July 2009.  The July 2009 VA examination was 
completed in compliance with the June 2009 Board remand.  See 
Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  
The appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the private 
treatment mentioned above, records of which are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
December 2006 and July 2009 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Law

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The appellant's claim for an increased rating was received on 
August 29, 2006.  As such, the rating period on appeal is from 
August 28, 2005.  38 C.F.R. § 3.400(o)(2) (2009).

III.  Knee Evaluation Criteria

Under Diagnostic Code 5257, a 10 percent evaluation contemplates 
slight knee impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating contemplates moderate 
impairment due to recurrent subluxation or lateral instability, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

Diagnostic Code 5020 pertains to synovitis.  Under the Diagnostic 
Code, synovitis will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.   

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.   38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 5003, degenerative arthritis is rated based on 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of 'locking,' pain, and 
effusion into the knee joint.

Diagnostic Code 5259 provides for a 10 percent evaluation for 
removal of semilunar cartilage, symptomatic.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 concerns limitation of leg flexion.  A 10 percent 
evaluation is for application where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees, and a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is limited 
to 15 degrees.  A 30 percent evaluation applies where extension 
is limited to 20 degrees.  A 40 percent evaluation applies where 
extension is limited to 30 degrees.

Under Diagnostic Code 5262, a 30 percent evaluation is for 
assignment for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibular with loose motion, requiring a 
brace.  

Under Diagnostic Code 5263, genu recurvatum, acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated, warrants a 10 percent evaluation.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 9-98.

As a general matter, the Board observes that the words 'slight,' 
'moderate,' and 'severe' as used in the various diagnostic codes 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are 'equitable and just.'  See 
38 C.F.R. § 4.6 (2009).  

IV. Right Knee

As noted above, the appellant's claim for an increased rating was 
received on August 29, 2006.  As such, the rating period on 
appeal is from August 28, 2005.  38 C.F.R. § 3.400(o)(2).

The appellant's service-connected right knee instability, 
residual of a meniscectomy, is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which provides for a 
maximum evaluation of 30 percent for severe recurrent subluxation 
or lateral instability.  As the appellant is receiving the 
maximum evaluation under Diagnostic Code 5257, the Board must 
consider whether a higher evaluation is warranted under another 
Diagnostic Code.  

In a December 2006 VA examination, the appellant reported that he 
frequently used a brace for his right knee and that he had used a 
cane routinely for the last two years.  The December 2006 VA 
examination report indicated that the appellant was unable to 
bear full weight on his right leg.  The VA examiner noted that he 
had to use his cane, hold onto the exam table, or have the 
examiner assist him in removing and putting on his pants and 
shoes.  A May 2008 VA treatment record indicated the appellant 
reported that he sometimes ambulates with two canes.  A July 2009 
VA examination report reflected that the appellant's right knee 
had subpatellar tenderness, a surgically absent meniscus, and a 
non-correctable genu varum deformity.  The appellant's gait had 
poor propulsion and there was increased wear on the outside edge 
of the heel of his right shoe.  

Although the evidence indicates the appellant has had a 
meniscectomy and a genu varum deformity, the appellant would not 
be entitled to a rating in excess of 30 percent under Diagnostic 
Code 5258 for dislocated cartilage, Diagnostic Code 5259 for 
removal of semilunar cartilage, or Diagnostic Code 5263 for genu 
recurvatum.  He may not be separately evaluated under these 
Diagnostic Codes, as his right knee symptoms are evaluated under 
Diagnostic Code 5257.  Separate evaluations for the same symptoms 
would result in pyramiding.  See 38 C.F.R. § 4.14 (2009).  

Diagnostic Code 5262 provides for a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion, requiring a 
brace.  The July 2009 VA examination report indicated the 
appellant wore a brace.  However, there is no evidence of 
nonunion of the tibia and fibula.  Consequently, the Board finds 
that a higher evaluation in not warranted under Diagnostic Code 
5262.  

The Board finds that a separate evaluation may be granted for 
arthritis of the knee under Diagnostic Codes 5010 and 5003.  The 
December 2006 VA examination report indicated the appellant's 
right knee had mild to moderate tricompartmental osteoarthritis.  
The July 2009 VA examiner opined that the painful, debilitating 
arthritic changes were directly a result of knee trauma and post-
meniscectomy changes.  He noted that orthopedic literature 
clearly delineated that post-meniscectomy (radical) leads to 
advanced arthritic changes.  The evidence thus indicates that 
arthritis is a manifestation of the appellant's right knee 
disability.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion.  In the December 2006 VA examination, the 
appellant's right knee had normal extension and 100 degrees of 
flexion.  There was no change in range of motion after repetitive 
use testing.  

The July 2009 VA examination report indicated the appellant had 
right knee extension limited by 10 degrees, and right knee 
flexion of 110 degrees. There was objective evidence of pain 
following repetitive motion, and additional limitations after 
three repetitions of range of motion due to pain.  After 
repetitive motion, the appellant's right knee had extension of 10 
degrees and flexion of 100 degrees.  

Diagnostic Code 5261 provides that extension limited to 10 
degrees warrants an evaluation of 10 percent.  Therefore, the 
appellant is entitled to an evaluation of 10 percent for right 
knee arthritis.  A noncompensable evaluation under Diagnostic 
Code 5260 requires flexion limited to 60 degrees.  As the 
appellant's flexion was limited to no less than 100 degrees, he 
is not entitled to a compensable evaluation under Diagnostic Code 
5260.  Diagnostic Code 5256 is not applicable as there has been 
no clinical demonstration of ankylosis associated with the 
appellant's right knee disability.

The Board has also considered if the principles outlined in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and 38 C.F.R. §§ 
4.40 and 4.45 could afford the appellant  a higher evaluation.   
However, the Board finds that there has been no demonstration of 
functional impairment comparable to the criteria for the next-
higher rating.  Although the appellant experienced decreased 
flexion upon repetitive motion due to pain, his extension 
remained the same at 10 degrees in the July 2009 VA examination.  
Consequently, the Board finds that the appellant is not entitled 
to a higher evaluation under DeLuca. 

In sum, the Board finds that although the appellant is not 
entitled to a higher evaluation under Diagnostic Code 5257, a 
separate evaluation of 10 percent is warranted for arthritis in 
the right knee.  As the appellant's right knee arthritis results 
in extension limited to 10 degrees, the appellant is entitled to 
a separate 10 percent evaluation, but no higher, for right knee 
arthritis.    

V. Left Knee

The appellant's arthralgia of the left knee is currently 
evaluated as 10 percent disabling under Diagnostic Codes 5020-
5003.  Diagnostic Code 5020 provides that synovitis will be rated 
on limitation of motion of affected parts, as degenerative 
arthritis.  

As noted above, under 38 C.F.R. § 5003, degenerative arthritis is 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  If 
the limitation of motion is noncompensable, an evaluation of 10 
percent is for application for each major joint or group of minor 
joints affected by limitation of motion.  If limitation of motion 
is absent, an evaluation of 20 percent may be granted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2009).  

In the December 2006 VA examination, the appellant's left knee 
had normal extension and 120 degrees of flexion.  There was no 
change in the range of motion after repetitive use.  Strength for 
left knee extension and flexion was 5/5.  The appellant indicated 
that during flare-ups or after repetitive use, his range of 
motion decreases to 100 degrees of flexion.  The left knee was 
normal in color without warmth or swelling.  There was diffuse 
tenderness to palpation over the left knee.  The July 2009 VA 
examination report indicates that the appellant had left knee 
flexion of 120 degrees and normal extension.  There was no 
objective evidence of pain with active motion.  

The December 2006 and July 2009 VA examinations indicate the 
appellant is not entitled to a compensable evaluation for 
limitation of motion of the left knee.  A compensable evaluation 
requires flexion limited to 45 degrees under Diagnostic Code 
5260, or extension limited to 10 degrees under Diagnostic Code 
5261.  Therefore, the appellant's left knee did not have flexion 
or extension limited to a compensable degree.  

Additionally, the evidence does not support a 20 percent 
evaluation under Diagnostic Code 5003 for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  The 
appellant did not report having occasional incapacitating 
exacerbations.  The July 2009 VA examiner noted that the 
appellant did not have any complaints regarding his left knee.  
He specifically reported that his left knee did not hamper him.   

The Board has also considered if the principles outlined in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and 38 C.F.R. §§ 
4.40 and 4.45 could afford the appellant  a higher evaluation.  
The Board finds that there has been no demonstration of 
functional impairment comparable to the criteria for the next-
higher rating.  The December 2006 and July 2009 VA examination 
reports indicate that the appellant's left knee did not have 
additional functional limitation due to pain, weakness, lack of 
endurance or fatigue.  The December 2006 VA examiner noted that 
the appellant indicated that left knee flexion was limited to 100 
degrees upon repetitive use, which would not warrant a higher 
evaluation under Diagnostic Code 5260.    

The Board has considered other knee-related Diagnostic Codes to 
determine if any would result in an evaluation in excess of 10 
percent, but finds none.  Diagnostic Code 5256 is not applicable 
because there is no medical evidence of ankylosis associated with 
the appellant's knee disability.  There is also no evidence of 
recurrent subluxation or lateral instability.  The December 2006 
VA examination indicted that the medial and lateral collateral 
ligament testing with varus and valgus stress showed no laxity.  
Lachman's test of the anterior and posterior cruciate ligaments 
also did not show laxity.  The July 2009 VA examination reported 
noted that there was no instability of the left knee.  As there 
is no evidence of recurrent subluxation or lateral instability, 
Diagnostic Code 5257 is not applicable.  Diagnostic Code 5258 is 
inapt because there is no medical evidence of dislocated 
semilunar cartilage.  As there is no medical evidence of removal 
of semilunar cartilage, Diagnostic Code 5259 is not applicable.  
There is also no evidence of nonunion or malunion of the tibia or 
fibula, or of acquired traumatic genu recurvatum with weakness 
and insecurity of weight bearing, thereby negating the 
application of Diagnostic Codes 5262 and 5263.  

In sum, the Board finds that the evidence does not support an 
evaluation in excess of 10 percent for the left knee disability 
for any portion of the rating period on appeal.  While the 
appellant is competent to report the symptoms he experiences, and 
the Board finds him credible in this regard, except where in 
contrast to objective clinical findings, the reported symptoms 
are consistent with the assigned schedular evaluation.  The 
evaluation does not indicate that the appellant has compensable 
limitation of motion of his left knee due to arthritis or 
occasional incapacitating exacerbations.  Although the appellant 
reported additional functional loss upon repetition due to pain 
in the December 2006 VA examination, there was no indication that 
his range of motion decreased to a compensable degree.  See 
DeLuca, 8 Vet. App. at 206-07.  There was no evidence of laxity 
or other problems with the left knee that would warrant a 
separate evaluation under another Diagnostic Code.  However, it 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum rating for the joint.  38 C.F.R. § 4.59 (2009).  
Consequently, the Board finds that the appellant is not entitled 
to an evaluation in excess of 10 percent for the left knee 
disability.  The Board has been mindful of the benefit-of-the-
doubt rule, but, in this case, there is not such an approximate 
balance of the positive evidence and negative evidence to permit 
a more favorable determination.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

VI. Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted for the appellant's knee 
disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The schedular evaluations for the appellant's knee disabilities 
are not inadequate. The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  It does not appear that the appellant has an 
"exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.


ORDER

Entitlement to an evaluation in excess of 30 percent for right 
knee instability, residual of a meniscectomy, is denied.

Entitlement to a separate evaluation of 10 percent for right knee 
arthritis based on limitation of motion, is granted, subject to 
the applicable law governing the award of monetary benefits.   

Entitlement to an evaluation in excess of 10 percent for left 
knee arthralgia is denied.


REMAND

A March 1946 rating decision granted service connection for a 
surgical scar of the right knee, residual of a meniscectomy, and 
assigned an initial evaluation of 10 percent, effective from 
September 1945.  An October 1946 rating decision granted service 
connection for a left knee disability, and assigned a combined 
evaluation of 20 percent for both the left knee and the right 
knee disabilities, effective from September 1945.  A March 1960 
rating decision assigned separate evaluations for right knee 
instability, residual of a meniscectomy, rated 20 percent, and 
for arthralgia of the left knee, rated noncompensable, both 
effective from September 1945.  Although the text of the March 
1960 rating decision noted current examination had revealed the 
right knee surgical scar was tender on palpation, no rating was 
continued or assigned for the right knee scar.  As noted above, 
the appellant's current claim for an increased evaluation was 
received on August 29, 2006.  The February 2007 rating decision 
on appeal granted an increased evaluation of 30 percent for right 
knee instability, residual of a meniscectomy, and granted an 
increased 10 percent rating for arthralgia of the left knee, with 
each rating effective from August 29, 2006.  No reference was 
made as to whether the Veteran was entitled to a separate 
compensable rating for the right knee surgical scar.

Additionally, the Board finds that the record does not contain 
inadequate clinical findings to rate the service-connected right 
knee surgical scar.  Clinical examination in this regard would be 
useful to adjudication of the matter.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected right knee 
surgical scar, residual of meniscectomy.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All clinical findings 
must be reported in detail to include any 
associated pain or numbness on palpation, 
any associated underlying soft tissue 
damage, any instability of the scar, and 
the measurements (size) of the scar.

2.  Thereafter, the RO must adjudicate the 
issue of entitlement to a separate 
compensable rating for the right knee 
surgical scar.  In this regard, the RO must 
note the March 1946 rating decision which 
granted service connection for a right knee 
surgical scar, rated 10 percent from 
September 24, 1945.  If the benefit sought 
is not granted, a supplemental statement of 
the case must be issued to the Veteran and 
his representative, and an appropriate 
period of time to respond.  Thereafter, the 
matter should be returned to the Board for 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for the scheduled 
examination without good cause could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


